Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the applicant's communication filed on 03/16/2022. In virtue of this communication, claims 1, 3-8, 10-18, and 20 filed on 03/16/2022 are currently pending in the instant application.
Claims 2, 9, and 19 are canceled.
Claims 1, 3-4, 8, 10-11, 17-18, and 20 are amended.
No new claim added.
	                                     
                 Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered.
With regard to rejection of the claims un 35 USC 112 the rejections are withdrawn based on amendment to the claims. 
Regarding claims prior art rejection, Applicant’s arguments has been fully considered, but they are not persuasive. Applicant argued:
“Nothing in this statement or in Fairfield describes obtaining from a database traffic signal specification information which is associated with the classified traffic signal. In fact, Applicant counters that the above indicates that classification is in progress and not even complete. Consequently, Fairfield is not “obtaining” for a “classified traffic signal” recited in Claim 1. In fact, Fairfield states that “the full size of the traffic signal may be inferred by assuming that the signal has the standard vertical red-yellow-green structure, which is by far the most common configuration.” Applicant believes Claim 1 is allowable for at least this reason.  Moreover, Claim 1 recites, in part, “determining a control point associated with the classified traffic signal.” The statements in the Office Action references description which is tied 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., obtaining from a database traffic signal specification information) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner respectfully notes the claims does not disclose any sort of database. In addition, classification is not in progress, and it is completed. Please see Fairfield [0163], which discloses classifier finding/identifying red, yellow, and green and then tentatively labeling (classifying) it. Furthermore, Fairfield ¶ [0188] discloses that after traffic lights are classified, the classifier uses the geometry (traffic signal specification) to further classify or label the identified/classified traffic light as a specific traffic light from different types of traffic lights.
Moreover, regarding applicant arguments that Fairfield is not “obtaining” for a “classified traffic signal,” Examiner respectfully notes that Fairfield discloses a classifier that classifies images and uses additional information (traffic signal specification) to further classify the image and identify a specific traffic light from different types of traffic lights. The operation is being performed by a system as received by Figure 1A having client device, and server having processor, memory, database, traffic signal classifier etc. which means there is a database that is used to compare the information and determine the appropriate result. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3,  8, 10, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fairfield et al. (US 2011/0182475).

As per claim 1, A method for measuring a traffic signal in global coordinates, the method comprising:
 “obtaining an image of an environment for a vehicle location;”( Refer to Fairfield ¶[0010] discloses each of the plurality of images is collected by one or more cameras, and each camera is associated with a vehicle. each of the one or more cameras is mounted on the vehicle. the geographic location and orientation information 
 “detecting a traffic signal in the image;” (Refer to Fairfield ¶[0017] discloses the identified red, yellow, and green objects are the appropriate size and aspect ratios to correspond to traffic signals.[0018] discloses identifying associated ones of the red, yellow, and green objects of two or more selected images is based on the physical dimensions of a traffic signal.)
 “classifying the detected traffic signal;” “obtaining traffic signal specification information associated with the classified traffic signal;” (Refer to ¶[0163] disclose server 110 may use a traffic signal classifier which finds brightly-colored red, yellow, and green blobs with appropriate size and aspect ratios, and these blobs are then used as tentative traffic signal labels for the position estimation process. Further ¶[0188] discloses the client device may use the classifier described above to find appropriately-sized brightly colored red, yellow, and green blobs within each of the predicted bounding boxes. The geometry of the traffic lights may be used to distinguish between different types of lights. For example, if a particular traffic signal has a green light, the approximate location, shape, and design of the traffic signal may be used to determine if the green light refers to a left arrow or a round light. The result is a set of possible classifications for each traffic signal which can be used to identify the state of the traffic signal. Further ¶[0187] The client device may use a camera to collect images and uses a classifier to detect the red, yellow, or green blobs of these images at blocks 440 and 450.¶[0188] The client device may use the classifier described above to find appropriately-sized brightly colored red, yellow, and green blobs within each of the 
“wherein the traffic signal specification information includes actual traffic signal size parameters matched for the classified traffic signal.”(Fairfield, ¶[0036] discloses the identified red, yellow, and green objects are the appropriate size and aspect ratios to correspond to traffic signals. The geometry of the traffic lights may be used to distinguish between different types of lights.)

“determining a control point associated with the classified traffic signal;”(Refer to ¶[0163] discloses the images are classified and labeled, as shown in blocks 230 and 240. Server 110 may use a traffic signal classifier which finds brightly-colored red, yellow, and green blobs with appropriate size and aspect ratios, and these blobs are then used as tentative traffic signal labels for the position estimation process ¶[0188] The client device may use the classifier described above to find appropriately-sized brightly colored red, yellow, and green blobs within each of the predicted bounding boxes. The geometry of the traffic lights may be used to distinguish between different types of lights. For example, if a particular traffic signal has a green light, the approximate location, shape, and design of the traffic signal may be used to determine if the green light refers to a left arrow or a round light. The result is a set of possible 
  “determining a 3D position of the control point in camera space using the traffic signal specification information, camera calibration information, image pixel size, and focal length of camera used in capturing the image;”(¶[0143] discloses Cameras with fixed exposure and aperture may be directly calibrated to collect images of traffic light color levels. The position, location, and orientation of a traffic light may be automatically extrapolated from two or more of such images. This information may then be used to generate maps which identify the 3D location of traffic lights. Further ¶[0157] discloses the camera may be calibrated to be able to detect traffic signals at 150 m when traveling at 55 MPH to ensure a reasonable breaking distance. Further ¶[0170] discloses The distance d to an object with true width w and apparent width {tilde over (w)} in an image taken by a camera with focal length f.sub.u is: Equation 1. ¶[0174] discloses server 110 may use the associations to determine the 3D location of the traffic signals. ¶[0179] The information generated above may be used to generate map information which describes the 3D location and geometries of traffic signals). Further ¶[0147] discloses image data may be stored as bitmaps comprised of grids of pixels that are stored in accordance with formats that are compressed or uncompressed, lossless (e.g., BMP) or lossy (e.g., JPEG), and bitmap or vector-based (e.g., SVG), as well as computer instructions for drawing graphics. The data may comprise any information sufficient to identify the relevant information, such as numbers, descriptive text, proprietary codes, references to data stored in other areas of 
  “transforming the 3D position of the control point in the camera space to a 3D position of the control point in global coordinates;”(Fairfield, ¶ [0012] discloses the geographical locations is the GPS information, ¶[0014], discloses geographical location is GPS latitude and longitude. Furthermore, ¶ [0026], discloses determining the 3D location of traffic signal, receiving plurality of images, each image is associated with geographical location, determine the location of the traffic signal based on geographical location. Examiner notes the 3D position (geo-location) information of images/camera is transformed into 3D position of the control points in global coordinate (GPS longitude and latitude)
 “saving the 3D position of the control point in global coordinates in a digital map;” (Fairfield, ¶[0023], discloses where the method includes generating a map including the three-dimensional locations of the traffic signals, ¶ [0026], furthermore, ¶ [0027], different features may be used in any combination in any embodiment. For example, the processor is configured to generate a map including the three-dimensional locations of traffic signals.)
 “and controlling operation of a vehicle with 3D positions of control points in global coordinates saved in the digital map.” (¶ [0192], the state and position of the traffic signal may then be used to assist a driver or robotic car. Where the device is used within a vehicle which is driven by a person, the device may provide information regarding the state of the traffic signal. For example, the device may provide visual or audible indications that the light is red, yellow or green, such as "the light is yellow." In 
Claims 8 and 18 have been analyzed and are rejected for the reasons indicated on claim 1 above.


As per claim 3, in view of claim 1, wherein the obtaining further comprising at least one of: “capturing the image using a camera onboard the vehicle; and obtaining the image and associated information from an image databank using the vehicle location.”(Refer to Fairfield ¶[0028] discloses each of the one or more cameras is mounted on the vehicle. the geographic location and orientation information associated with each image are generated based on the geographic location and orientation of the camera as determined by a geographic position device.)
	Claim 10 has been analyzed and is rejected for the reasons indicated in claim 3 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 4, 11, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield et al. (US 2011/0182475), in view of McNew (US 2018/0015922).

As per claim 4, in view of claim 3, wherein the image is multiple images and the obtaining further comprising at least both of: “capturing the image of the environment using a camera onboard the vehicle;” (Refer to Fairfield ¶[0028] discloses each of the plurality of images is collected by one or more cameras, each camera associated with a vehicle. In an alternative, each of the one or more cameras is mounted on the vehicle. 

However Fairfield does not explicitly disclose the following which would have been obvious in view of McNew from similar field of endeavor “and obtaining another image of the environment on the vehicle location and associated information from an image databank using the vehicle location, the another image used to determine locations of traffic signals”(Refer to McNew ¶[0060] discloses the vehicle recognition software can query the vehicle image database for possible matches. For instance, images captured by the sensor system 220 can be compared to images in the vehicle image database for possible matches. Alternatively or in addition, measurements or other aspects of an image captured by the sensor system 220 can be compared to measurements or other aspects of any images in the vehicle image database. The vehicle identification module(s) 275 can identify the detected object as a particular type of vehicle if there is a match between the captured image and an image in the vehicle database.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine McNew technique of vehicle surrounding environment detection into Fairfield technique to provide the known and expected uses and benefits of McNew technique over estimating the actual boundary of object in medical images technique of Fairfield. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate McNew to Fairfield in order to provide better navigation of the vehicle in a travel route. (Refer to McNew paragraph [0002].)

As per claim 11, in view of claim 8, However Fairfield does not explicitly disclose the following which would have been obvious in view of McNew from similar field of endeavor “the processor configured to obtain the image and associated information from an image databank using the vehicle location.” (Refer to McNew ¶[0060] discloses the vehicle recognition software can query the vehicle image database for possible matches. For instance, images captured by the sensor system 220 can be compared to images in the vehicle image database for possible matches. Alternatively or in addition, measurements or other aspects of an image captured by the sensor system 220 can be compared to measurements or other aspects of any images in the vehicle image database. The vehicle identification module(s) 275 can identify the detected object as a particular type of vehicle if there is a match between the captured image and an image in the vehicle database.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine McNew technique of vehicle surrounding environment detection into Fairfield technique to provide the known and expected uses and benefits of McNew technique over estimating the actual boundary of object in medical images technique of Fairfield. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate McNew to Fairfield in order to provide better navigation of the vehicle in a travel route. (Refer to McNew paragraph [0002].)

As per claim 17, in view of claim 8, wherein multiple images are obtained and the system further comprising: “a camera connected to the processor, the camera configured to capture an image;” (Refer to Fairfield ¶[0028] discloses each of the plurality of images is collected by one or more cameras, each camera associated with a vehicle. In an alternative, each of the one or more cameras is mounted on the vehicle. In another alternative, the geographic location and orientation information associated with each image are generated based on the geographic location and orientation of the camera as determined by a geographic position device.)
 However Fairfield does not explicitly disclose the following which would have been obvious in view of McNew from similar field of endeavor “and the processor further configured to obtain another image and associated information from an image databank using the vehicle location.” (Refer to McNew ¶[0060] discloses the vehicle recognition software can query the vehicle image database for possible matches. For instance, images captured by the sensor system 220 can be compared to 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine McNew technique of vehicle surrounding environment detection into Fairfield technique to provide the known and expected uses and benefits of McNew technique over estimating the actual boundary of object in medical images technique of Fairfield. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate McNew to Fairfield in order to provide better navigation of the vehicle in a travel route. (Refer to McNew paragraph [0002].)

As per claim 20, in view of claim 18, “wherein the receiving further comprising obtaining the image and associated information from an image databank using the location of the vehicle.”(Refer to McNew ¶[0060] discloses the vehicle recognition software can query the vehicle image database for possible matches. For instance, images captured by the sensor system 220 can be compared to images in the vehicle 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine McNew technique of vehicle surrounding environment detection into Fairfield technique to provide the known and expected uses and benefits of McNew technique over estimating the actual boundary of object in medical images technique of Fairfield. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate McNew to Fairfield in order to provide better navigation of the vehicle in a travel route. (Refer to McNew paragraph [0002].)


Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield et al. (US 2011/0182475), in view of McNew (US 2018/0015922), further in view of Chakravarty et al. (US 2021/0229680.)

using global positioning system and inertial measurement unit data to time synchronize and transform the 3D position of the control point in the camera space to the 3D position of the control point in global coordinates.”(Refer to Chakravarty ¶[0040-0041] discloses the location and orientation of the video sensor 206 can be determined by physical measurement of the video sensor 206 or instrumentation including GPS sensors and inertial measurement units included in the video sensor 206. These measurements can determine the location and orientation of the video sensor 206 field of view 210 with respect to a roadway 202 in real world global coordinates can be determined. Real world global coordinates can be defined as three-dimensional (3D) x, y, and z spatial coordinates defined in relation to real world 3D axes determined by latitude, longitude and altitude, for example, along with 3D roll, pitch, and yaw rotational coordinates defined with respect to rotations about the x, y, and z axes. By combining location and orientation of the video sensor 206 field of view 210 with the magnification of a lens included in the video sensor 206 and the location of a plane corresponding to the roadway 202, the real world locations of objects located on the roadway can be determined based on their locations in pixel coordinates in a color video image.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Chakravarty technique of vehicle’s environment data detection into Fairfield as modified by McNew technique to provide the known and expected uses and benefits of Chakravarty technique over estimating the actual boundary of object in medical images technique of Fairfield as modified by McNew. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Chakravarty to Fairfield as modified by McNew in order to provide accurate and timely object detection around a vehicle in a roadway . (Refer to Chakravarty paragraph [0001].)

Claim 12 has been analyzed and is rejected for the reasons indicated in claim 5 above. Additionally, the rationale and motivation to combine the Fairfield, McNew, and Chakravarty references, presented in rejection of claim 12, apply to this claim.  

Claims 6-7 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield et al. (US 2011/0182475), in view of McNew (US 2018/0015922), in view of Chakravarty et al. (US 2021/0229680), further in view of Somanath et al.(US 2016/0188995).

As per claim 6, in view of claim 5, however Fairfield as modified by McNew as modified by Chakravarty does not explicitly disclose the following which would have been obvious in view of Somanath from similar field of endeavor “performing image rectification on the image.”(Refer to Somanath ¶[0026] discloses performing 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Somanath technique of image processing for object detection and vehicle distance traveling detection into Fairfield as modified by McNew as modified by Chakravarty technique to provide the known and expected uses and benefits of Somanath technique over estimating the actual boundary of object in medical images technique of Fairfield as modified by McNew as modified by Chakravarty. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Somanath to Fairfield as modified by McNew as modified by Chakravarty in order to provide accurate distance detection of object in a scene. (Refer to Somanath paragraph [0003].)

Claims 13 has been analyzed and is rejected for the reasons indicated in claim 6 above. Additionally, the rationale and motivation to combine the Fairfield, McNew, Chakravarty, and Somanath references, presented in rejection of claim 1, apply to this claim.

obtaining the camera calibration information, wherein the camera calibration information includes intrinsic camera calibration information and extrinsic camera calibration information.”(Refer to Somanath ¶[0026] discloses From calibration information, intrinsic and extrinsic information may be obtained for each camera. The intrinsic information includes focal length and principal points (which is the intersection of the optical axis, or axis from the center of the camera sensor, and the image (which may or may not be the exact center of the image)). The extrinsic information provides camera or image centers, and hence baselines extending from center to center of the cameras (or images) when the images are shown in a common plane as in FIG. 1.)

Claims 14 has been analyzed and is rejected for the reasons indicated in claim 7 above.

As per claim 15, in view of claim 14, “wherein the processor is in the vehicle.”
(Refer to Fairfield ¶[0152] discloses each client device may be configured similarly to the server 110, with a processor 120,client device 172 may be a vehicle-mounted device or connected to a vehicle such that client device 172 may exchange information with the vehicle's computer.

As per claim 16, in view of claim 14, “wherein the processor is a computing device external to the vehicle.”(Refer to Fairfield figure 1 discloses the processor 120 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661